      Case 2:20-mj-09119-ESW Document 41 Filed 06/16/20 Page 1 of 2



 1
 2
 3
 4
 5
 6                      IN THE UNITED STATES DISTRICT COURT
 7                               FOR THE DISTRICT OF ARIZONA
 8
 9   United States of America,                         No. 20-9119MJ
10                  Plaintiff,
11   v.                                                ORDER
12   Austin Ryan Steinbart,
13                  Defendant.
14
15
16          This matter is before the Court on Defendant’s Motion to Amend Release

17   Conditions (Doc. 39), which has been forwarded to undersigned for consideration and

18   ruling. In the motion, Defense counsel states that Pretrial Services and the Government

19   object to the relief sought in the motion. The specific nature and scope of work anticipated

20   to be performed by Defendant at the proposed residence is not clear from the exhibit

21   presented in the form of a “To whom this may concern” letter by the potential employer

22   (Doc. 39-2). Accordingly,

23          IT IS ORDERED setting a hearing regarding Defendant’s Motion to Amend

24   Release Conditions (Doc. 39) for June 26, 2020, at 9:00 a.m. before the undersigned in

25   courtroom 304. The Court has set forty-five (45) minutes aside on the Court’s calendar for

26   this hearing, with each the Government and Defense having fifteen (15) minutes of

27   courtroom time for presentation of evidence, proffer, and argument. Counsel shall file any

28   additional exhibits, testimony proffers, and argument two business days before the hearing
      Case 2:20-mj-09119-ESW Document 41 Filed 06/16/20 Page 2 of 2



 1   if 15 minutes is insufficient. Argument and testimony proffers are limited to ten pages per
 2   side.
 3           The Court finds excludable delay under 18 U.S.C. § 3161(h)____ from ____ to
 4   ____.
 5           Dated this 16th day of June, 2020.
 6
 7
 8
 9
10
     cc:     PTS
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28


                                                  -2-
